Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Regarding claims 1 - 10, it is noted that the holding member is not positively recited.  Thus, for claims 1 - 10, limitations directed to the holding members, including their engagement portions, will treated as functional limitations in which the implant must be fully capable of fulfilling. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 - 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez-Cruet et al. (US 2017/0231782 A1).

Regarding claim 1, Perez-Cruet discloses an intervertebral implant (Abstract) comprising: 
a body (Fig. 11, ref. 80) insertable into an intervertebral space (Fig. 10), the body comprising a first face (paragraph [0030], ref. 16), a second face connected to and opposite the first face (ref. 18), a width and a length at least as long as the width that extend around the first and second faces (see remarked Fig. 4 below), and first and second connection portions configured to connect the implant to a separate holding member (paragraph [0036], ref. 98, Fig. 11); 
wherein the first and second connection portions each includes a hollow space between the first and second faces configured to accommodate an engagement portion of the holding member (as shown in Fig. 11, the connection portions are shown as substantially hollow or carved out spaces extending from the front surface to the side surfaces), the hollow space being accessible from outside the body though an opening formed between the first and second faces (the opening is considered to be the missing material front the perimeter surface that then extends into the hollow space); 
wherein the openings are elongate and extend away from one another around the implant from a same first side that defines the length of the body to respective second and third sides opposite to one another that define the width of the body (Fig. 11), and are arranged in a manner such that the first and second connection portions are simultaneously engageable by the engagement portion of the holding member (Fig. 13 shows an engagement portion ref. 102 of a holding member that is fully capable of engagement both connection portions simultaneously).

    PNG
    media_image1.png
    335
    438
    media_image1.png
    Greyscale

Regarding claim 2, Perez-Cruet discloses the intervertebral implant of claim 1, wherein the holding member is a first holding member, and wherein at least one of the first or second connection portions is configured to interchangeably engage a second holding member that is structured differently from the first holding member without the second holding member engaging the other one of the first or second connection portions (Please note that neither of the first or second holding members are positively recited, thus this limitation is treated as a functional limitation.  The first or second connection portions are fully capable of engaging different holding members, for example, Gowan US 2015/0190241 A1 discloses an analogous implant with corner connection portions configured to engage a first holding member ref. 100 and a second holding member ref. 300.  As is evidenced by Gowan, the connection portions of Perez-Cruet are fully capable of receiving structurally different holding members, for example a modular drill, tap or guider).


Regarding claim 6, Perez-Cruet discloses the intervertebral implant of claim 1, wherein the implant defines two corners at opposite ends of the first side, and wherein the first and second connection portions respectively extend around the two corners (Fig. 11).  

Regarding claim 7, Perez-Cruet discloses the intervertebral implant of claim 1, wherein the engagement portion of the holding member is substantially fork-shaped to simultaneously engage the first and second connection portions (Fig. 13).  

Regarding claim 8, Perez-Cruet discloses the intervertebral implant of claim 1, wherein the holding member is a first holding member, and wherein the implant further comprises a third connection portion (Fig. 11 shows three different connection portions, refs. 82, 84 and 86 in which either of them may be considered to be the third connection portion) configured to be engaged by a second holding member different from the first holding member (any of the above mentioned connection portions is fully capable of receiving a second holding member such as a screw driver or driver tool as shown in Fig. 2).  

Regarding claim 9, Perez-Cruet discloses the intervertebral implant of claim 8, wherein the third connection portion is only engageable with the second holding member at a single angle (Fig. 2).  

Regarding claim 10, Perez-Cruet discloses the intervertebral implant of claim 1, wherein at least one of the first or second connection portions is threadless (Fig. 11).

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melkent et al. (US 2015/0100126 A1). 

Regarding claim 23, Melkent discloses a system (Abstract) comprising: 
an implant comprising a body insertable into an intervertebral space (paragraph [0050], ref. 12, Fig. 1), the implant comprising a connection portion (paragraph [0055], ref. 48 and paragraph [0066], ref. 148); and 
a plate assembly comprising a plate member (paragraph [0052], ref. 60, Fig. 1) and a holding member rotatable relative to one another (Figs. 7 - 20, ref. 1); 
wherein the holding member is configured to engage the connection portion in a threadless manner to connect the plate member to the implant (as shown in the Figs. 7 - 20, the holding member is configured to be slid along the connection portion, thus in a threadless engagement).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cruet et al. (US 2017/0231782 A1) in view of Biedermann et al. (US 2017/0056194 A1). 

Regarding claim 3, Perez-Cruet discloses the intervertebral implant of claim 2, except wherein the hollow space and the opening of the at least one connection portion are configured such that an engagement portion of the second holding member is insertable through the opening into the hollow space at a first orientation, and is prevented from removal through the opening when the engagement portion of the second holding member is at a second orientation different from the first orientation.  

Regarding claim 4, Perez-Cruet discloses the intervertebral implant of claim 1, except wherein the hollow space of at least one of the first or second connection portions includes a spherical portion.  

Regarding claim 5, Perez-Cruet discloses the intervertebral implant of claim 1, except wherein the opening has a contour configured to facilitate pivoting of the implant relative to the holding member along a direction of extension of the opening.  

Biedermann teaches an analogous intervertebral implant (Abstract) comprising a connection portion (Fig. 2A, ref. 8) in which the connection portion is configured to receive an engagement portion of a holding member (ref. 53, Fig. 2B) such that the engagement portion of the holding member is insertable through the opening into the hollow space at a first orientation, and is prevented from removal through the opening when the engagement portion of the holding member is at a second orientation different from the first orientation (paragraphs [0093-95]) and wherein a hollow space of the connection portions includes a spherical portion (ref. 5b, paragraph [0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion and engagement portions of the mating holding member of Perez-Cruet to be substantially spherical, as taught by Biedermann, for the purpose of better controlling handling of the implant and prevent unwanted dislocation of the implant from the holding members. It is noted that a shape of the connector portion as taught by Biedermann has a contour that enables the implant to be fully capable of pivoting relative to a holding member due to the opening wrapping around the corners. 

Claim(s) 11 - 14 and 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowan (US 2015/0190241 A1) in view of Gabelberger et al. (US 2010/0268279 A1).

Regarding 11, Gowan discloses a system comprising: 
an implant (Fig. 1ref. 10) comprising a body insertable into an intervertebral space (Fig. 14), the implant comprising a first connection portion (paragraph [0046], ref. 30, Fig. 5); 
a first holding member (paragraph [0057], refs. 100, 40, Figs. 9 - 10) comprising a first engagement portion (ref. 40); and 
a second holding member different from the first holding member (paragraph [0070], refs. 300, 40) and comprising a second engagement portion (Fig. 18 shows a second engagement portion engaged with ref. 30, please note that the first and second holding members may be switched, e.g. the first holding member may be ref. 300/40); 
wherein the first and second engagement portions are configured to interchangeably engage the first connection portion to respectively connect the first holding member or the second holding member to the implant (Figs. 13 & 18).  

Gowan is silent regarding the limitation that the system is a kit. 

Gabelberger teaches a spinal system (Abstract) which come as part of a kit so that the surgeon may select various combinations of components to perform the procedure and create a system which is configured specifically for the particular needs and/or anatomy of the patient (paragraph [0163]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gowan to be a kit, as taught by Gabelberger, for the purpose of providing a patient specific system. 


Regarding claim 12, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the implant is an intervertebral implant (Gowan, paragraph [0004]).  

Regarding claim 13, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the implant is a placeholder for vertebrae or portions thereof (Gowan, paragraph [0004]).  

Regarding claim 14, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the first connection portion includes a hollow space accessible from outside the body through an elongate opening (Gowan, paragraph [0046]).  

Regarding claim 18, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the first holding member is formed as part of a first insertion device, and wherein the second holding member is formed as part of a second insertion device different from the first insertion device (Gowan discloses two different devices, refs. 100 & 300).  

Regarding claim 19, Gowan in view of Gabelberger discloses the kit of claim 18, wherein the first holding member is configured to simultaneously engage the first connection portion and a second connection portion of the implant, and wherein the second holding member is configured to engage the first connection portion without engaging the second connection portion (see remarked Figs. 13 & 18 below).  

    PNG
    media_image2.png
    766
    927
    media_image2.png
    Greyscale



Regarding claim 20, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the first holding member is formed as part of an insertion device, and wherein the second holding member is formed as part of a plate assembly (if ref. 100 is taken to be the first holding member, then paragraph [0057] discloses it may be used to insert the body and ref. 300 is taken to be the second holding member, then paragraph [0076] discloses it may be used with a plate assembly ref. 260 as shown in Fig. 18).  

Regarding claim 21, Gowan in view of Gabelberger discloses the kit of claim 11, wherein the implant further comprises a second connection portion configured to be engaged by at least one of the first holding member or the second holding member (see remarked Fig. 18 above).  


Claim(s) 15 - 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowan (US 2015/0190241 A1) in view of Gabelberger et al. (US 2010/0268279 A1) and in view of Biedermann et al. (US 2017/0056194 A1).

Regarding claim 15, Gowan in view of Gabelberger discloses the kit of claim 14, except wherein at least one of the first or second engagement portions is insertable through the opening into the hollow space at a first orientation, and is prevented from removal through the opening when the at least one engagement portion is at a second orientation different from the first orientation.  

Regarding claim 16, Gowan in view of Gabelberger discloses the kit of claim 14, except wherein the hollow space comprises a spherical portion, and wherein when the first or second engagement portion is connected to the first connection portion, an axis of rotation of the connected holding member extending through a center of the spherical portion.  

Regarding claim 17, Gowan in view of Gabelberger discloses the kit of claim 16, except wherein the opening extends around the axis of rotation and has a contour configured to facilitate pivoting of the connected holding member relative to the implant about the axis of rotation.  

Regarding claim 22, Gowan in view of Gabelberger discloses the kit of claim 11, except wherein at least one of the first or second holding members is configured to assume a first configuration where the at least one holding member engages the first connection portion while permitting movement therebetween, and is configured to assume a second configuration where the at least one holding member is configured to engage the first connection portion in a fixed manner.

It is noted that Gowan discloses that the connecting portion and engagement portions may take different forms and shapes (paragraphs [0046, 48]). 

Biedermann teaches an analogous intervertebral implant (Abstract) comprising a connection portion (Fig. 2A, ref. 8) in which the connection portion is configured to receive an engagement portion of a holding member (ref. 53, Fig. 2B) such that the engagement portion of the holding member is insertable through the opening into the hollow space at a first orientation, and is prevented from removal through the opening when the engagement portion of the holding member is at a second orientation different from the first orientation (paragraphs [0093-95]) and wherein a hollow space of the connection portions includes a spherical portion such that an axis of rotation of the holding member extends through a center of the spherical portion (ref. 5b, paragraph [0087]), and wherein the opening extends around the axis of rotation and has a contour configured to facilitate pivoting of the holding member relative to the implant about the axis of rotation (Fig. 7A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion(s) and engagement portions of the holding members and implant of Gowan to be substantially spherical and opened around the corners of the implant, as taught by Biedermann, for the purpose of better controlling handling of the implant and prevent unwanted dislocation of the implant from the holding members.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (US 2015/0100126 A1) in view of Biedermann et al. (US 2017/0056194 A1).

Regarding claim 24, Melkent discloses the system of claim 23, except wherein an engagement portion of the holding member is insertable through an opening of the connection portion at a first orientation, and is prevented from removal through the opening when the engagement portion is at a second orientation different from the first orientation.  

Regarding claim 25, Melkent discloses the system of claim 23, except wherein the plate assembly further comprises a locking member configured to lock the holding member to the connection portion of the implant.

Biedermann teaches an analogous intervertebral implant (Abstract) comprising a connection portion (Fig. 2A, ref. 8) in which the connection portion is configured to receive a locking member (ref. 62, Fig. 2B) having an engagement portion (ref. 53) of a holding member (ref. 53, Fig. 2B).  Biederman teaches that the engagement portion is configured to be insertable through an opening of the connection portion at a first orientation and is prevented from removal through the opening at a second orientation (paragraphs [0093-95]) and further wherein the locking member is configured to lock the holding member to the implant (paragraphs [0093-95]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Melkent such that the engagement portion and locking member are semi-spherical and fit into the connection portion at a first orientation and lock at a second different orientation, as taught by Bidermann, for the purpose of better controlling handling of the implant and preventing unwanted dislocation of the implant and plate from the holding member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773